Citation Nr: 1706807	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  05-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a left ear disorder claimed as dizziness and to include recurrent otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1972 and from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO), which denied the benefits sought on appeal.  A Decision Review Officer (DRO) hearing, scheduled for February 2005, was cancelled by the Veteran and he has not requested a hearing since.

This case was previously before the Board in March 2009, at which time the Board found that new and material evidence had been received to reopen the service connection claim for bilateral hearing loss and a left ear condition, later diagnosed as otitis media.  The claim was remanded for additional development, and has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is warranted in this case in order to address the medical questions set forth in the Board's March 2009 Board decision remand and because the claims file does not contain all of the Veteran's medical examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The March 2009 Board remand directed a VA examiner to determine if the Veteran has bilateral hearing loss and/or any other left ear condition, and if so, to determine whether any diagnosed bilateral hearing loss and/or left ear condition is at least as likely as not related to service.  In May 2009, an examiner diagnosed the Veteran with conductive hearing loss of the left ear and provided a positive etiology opinion finding that it was at least as likely as not that the Veteran's current left ear hearing loss is related to his military service, citing the Veteran's recurrent otitis media and middle ear trauma during active duty service in reaching this conclusion.  

However, in March 2016, finding no evidence of a current otitis media infection, another VA audiologist assessing the Veteran's bilateral hearing loss found that the Veteran had sensorineural hearing loss, not conductive hearing loss in both ears.  Citing the lack of current otitis media infection, the audiologist provided a negative nexus opinion with rationale but stated that "current hearing loss might also be associated to the combined effect of recurrent history of middle ear pathology and the normal aging process due to progressive outer hair cells dysfunction."  However, this examination report contained a detailed history which included the results of several audiological tests findings from December 1992 to June 2012 finding that the Veteran had either conductive or mixed hearing loss.  Additionally, an April 2016 VA examination completed by an audiologist assessed the Veteran as having otitis media, indicating that the Veteran had a history of "acute otitis media with otorrhea" that required surgery with no residuals.  The 2016 VA examination report did not fully discuss the Veteran's post-service history of recurrent otitis media infections, including February 2005 private treatment records and its relationship to the Veteran's service.  Additionally, a supplemental opinion provided by a VA surgical service physician explained that otitis media is middle ear inflammation that may be related to hearing loss due to fluid accumulation in the middle ear; however, such hearing loss is temporary if the accumulated fluid resolves with the inflammation.  Nonetheless, the physician further explained that hearing loss can persist if inflammation continues or fluid remains in the middle ear, producing conductive hearing loss, or if sensorineural hearing loss is also present, "mixed" hearing loss.  This information was provided in the context of a negative etiology opinion explaining that otitis media is not etiologically related to noise exposure.  To date, an opinion with regard to whether the Veteran's post-service history of recurrent otitis media infections through at least February 2005 and diagnosis of conductive and/or mixed hearing loss in his left through at least June 2012, are etiologically related to the Veteran's active duty military service.  On remand, the Veteran should be afforded supplemental opinions that are responsive to the March 2009 remand decision and the Veteran's medical history, as discussed above.

Additionally, as discussed above, the March 2016 VA examiner revealed that the Veteran underwent numerous audiological examinations in December 2010, June 2012, July 2012, and February 2014, but these medical records are not contained in the claims file.  Also, the Veteran indicated that he has been treated by a VA audiologist "Dr. M.," yet no medical records by this doctor were found in the claims file.  The March 2016 VA examiner indicated review of "CPRS" records.  On remand, the AOJ should procure all outstanding VA treatment records related to the Veteran's bilateral hearing loss and all other ear conditions, including all of his VA audiology records, and specifically the December 2010, June 2012, July 2012, and February 2014 VA audiological examinations.

Accordingly, the case is REMANDED for the following action:

1. Please obtain and associate with the claims file any outstanding records relevant to the Veteran's bilateral ear conditions located in the Puerto Rico VA Healthcare System, including audiological examinations in December 2010, June 2012, July 2012, and February 2014, and all other audiological records and other treatment records relevant to the Veteran's ear conditions, including recurrent ear infections such as otitis media.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his bilateral hearing loss and recurrent otitis media, claimed as a left ear condition/dizziness.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After the development above has been completed, obtain a supplemental opinion from a VA ear disease examiner to determine the etiology of the Veteran's left ear disease to include recurrent otitis media.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. Review the May 2009 and April 2016 VA examination reports addressing the Veteran's history of recurrent otitis media.  Please also review all relevant service treatment records and post-service records, including the February 2005 private treatment records.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's recurrent otitis media or any other diagnosed middle ear pathology: (1) began during active service; (2) is otherwise related to any incident of service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Then, if a VA examiner finds that it is at least as likely as not that the Veteran's recurrent otitis media infections or other middle ear pathology are related to service, please obtain a supplemental opinion from an audiologist to determine the etiology of the Veteran's bilateral hearing loss.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner is asked to address the March 2016 VA examination report and etiology opinion.  The VA examiner should also review any private or VA treatment records documenting treatment for any ear condition, including bilateral hearing loss and otitis media, as well at the Veteran's service treatment records, and any VA examination reports addressing the Veteran's ear condition.

b. Then, the examiner is asked to provide the following opinion as to the Veteran's bilateral hearing loss:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left or right hearing loss is proximately due to or the result of any service-related recurrent otitis media or other middle ear infections/pathology.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left or right ear hearing loss was aggravated beyond its natural progression by any service-related recurrent otitis media or other middle ear infections/pathology.

c. In providing the opinions above, the examiner should specifically address the March 2016 VA examiner's finding that "current hearing loss might also be associated to the combined effect of recurrent history of middle ear pathology and normal aging process due to progressive outer hair cells dysfunction."  Additionally, the examiner should consider the Veteran's prior history of conductive and mixed hearing loss as documented in the record and in the March 2016 audiological examination, and the findings of the April 2016 supplemental opinion.

d. 	The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







